MEMORANDUM **
Nelson Chairez appeals his 87-month sentence imposed after his guilty plea to distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1). He contends that the district court erred in denying him a downward adjustment for his role in the offense. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
In his plea agreement, Chairez stipulated that no specific offense characteristics applied to his case and that his final offense level would be 29, with a base offense level of 34, a 2-level reduction under the safety valve provision, and a 3-level reduction for acceptance of responsibility. Accordingly, he filed a motion for a downward departure, not a downward adjustment, for his role in the offense.
We lack jurisdiction to review the district court’s discretionary denial of a downward departure. See United States v. Campos-Fuerte, 357 F.3d 956, 961 (9th Cir.2004). Chairez is bound by the terms of his plea agreement and thus cannot argue that he is entitled to a downward adjustment for his role in the offense. See United States v. Sandoval-Lopez, 122 F.3d 797, 800 (9th Cir.1997). We therefore affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *160courts of this circuit except as provided by Ninth Circuit Rule 36-3.